Citation Nr: 1140101	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  08-07 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of a left vericocele, status post internal spermatic vein ligation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner

INTRODUCTION

The Veteran served in the Reserves from October 10, 1980 to February 9, 1983, and on active duty from February 9, 1983 to April 21, 1983.  This matter comes before the Board of Veterans' Appeals Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The Board finds that additional development is necessary to satisfy VA's obligations under VCAA with respect to the Veteran's above-captioned claim.

The Veteran is claiming entitlement to service connection for residuals of a left vericocele, status post internal spermatic vein ligation.  He asserted that he injured his testicles in the summer of 1982 during "summer camp."

The Veteran's service personal records demonstrated that the Veteran enlisted in the United States Army Reserves on October 10, 1980.  He then served on active duty for training from January 16, 1981 to May 12, 1981.  The Veteran then decided to enlist in active duty service.  

In November 1982, the Veteran underwent an enlistment examination wherein he was deemed clinically normal.  A contemporaneous report of medical history showed that the Veteran reportedly experienced swelling of his left testicle approximately six months before this examination, marking sometime in or near May 1982.  The Veteran did not describe the circumstances giving rise to the injury.  He reported that a Dr. S. treated him following the injury.  Records associated with this treatment were not available for review as they were disposed of after several years.

A March 1, 1983 clinical record demonstrated that the Veteran reported pain associated with a left vericocele.  He also reported that he previously missed three weeks of work as a civilian due to the same or similar pain.  The diagnosis was left vericocele.  The examiner determined that the Veteran's left vericocele was "currently asymptomatic," and concluded that the Veteran was able to train.

According to a March 21, 1983 treatment report, the Veteran reported that he was instructed to return for treatment if symptoms associated with his left vericocele worsened.  He was referred to a urology clinic for consultation.  On March 22, 1983, the Veteran reported pain, without swelling, of his left vericocele, and that he was unable to train.  After a physical examination, the diagnosis was left vericocele, painful by report.  The examiner opined that the Veteran's left vericocele existed prior to his active duty service and recommended that the Veteran be discharged.

On March 23, 1983, the Veteran was placed on profile while he underwent a medical board discharge.  His assignment limitations including no crawling, stooping, running, jumping, marching, or standing for long periods.  He was also prohibited from engaging in strenuous physical activity, handling heavy materials, no overhead work, and no pull-ups or push-ups.

An April 6, 1983 medical board examination demonstrated that the Veteran had a painful right vericocele.  Ultimately, the Veteran was deemed unqualified for further military service and was, thus, discharged.  In a contemporaneous report of medical history, the Veteran reiterated that he had a vericocele and that a Dr. S. originally treated him.

Service connection for residuals of a left vericocele, status post internal spermatic vein ligation, was denied by the RO because it could not be verified that the Veteran was serving in the military when the injury occurred.  However, based on a review of the Veteran's claims file, the Board finds that not all avenues for such verification were exhausted.  Specifically, the Board finds that no attempts were undertaken to obtain the Veteran's pay stubs for the year 1982.  Further, the Board finds that no attempts were undertaken to obtain documents demonstrating the Veteran's accumulation of retirement points during his Reserve service.  Documentation associated with the Veteran's pay stubs and the accumulation of retirement points could serve to verify whether the Veteran was performing military duty at the time of the alleged injury.  As such, the Board finds that a remand is necessary in order for the RO to undertake efforts to obtain such records.

Accordingly, the case is remanded for the following action:

1.  The RO must request that the Veteran provide specific dates of Reserve service, paying particular attention to such service in the year 1982.

2.  Regardless of the response received from the Veteran, the RO must attempt obtain a copy of the Veteran's pay stubs for the year 1982 from the Defense Finance and Accounting Service, the U.S. Army and Joint Services Records Research Center and/or other appropriate records depository.  

3.  The RO must also attempt to obtain documents from the appropriate records depository demonstrating the Veteran's accumulation of retirement points during his service in the Reserves, particularly in the year 1982.  All documents obtained by the RO must be associated with the claims file.

4.  All documents so obtained by the RO must be associated with the claims file.  All efforts to obtain these records, and the responses received, must be documented in the claims file.  Efforts to obtain the requested records must continue until it is reasonably certain that the records do not exist or that further efforts to obtain them would be futile.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

5.  The RO must then readjudicate the Veteran's service connection claim for residuals of a left vericocele, status post internal spermatic vein ligation.  In so doing, the RO must consider the competency and credibility of the Veteran's statements that he was injured during a period of military service regardless of whether such service is verified by official documentation.  If any benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and be afforded an opportunity to respond.  The case must then be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

